DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 03/22/2021.  Claims 1-4, of which claims 1 is independent, were pending in this application and are considered below.

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in Japan on 09/25/2018 under 35 U.S.C. 119(a)-(d).

 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 03/22/2021 have been considered and made of record by the examiner.
Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	Claims 2-3 are objected to because of the following informalities: 
replace the phrase “the time range” (lines 14 and 16 of claim 2) with the phrase --the predetermined time range--, because its antecedent base is found on line 11 of claim 2. 
Claim 3 is objected due to its dependency to the objected claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 2-3 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 2, claim recites the limitation “the set determination bit” (lines 18, 23 and 25 of claim 2). There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that the specification recites: “a predetermined number of consecutive "1"s are used as set determination bits. The predetermined number is 5, but it is not limited to 5 and may be any number of 2 or more.” (lines 14-16 of page 9). Therefore, it is recommended to replace the limitation “the set determination bit” (line 18 of claim 2) with phrase --a set determination bits--, and replace the limitation “set determination  bit” (lines 23 and 25 of claim 2) with --set determination bits--.

Claim 2 also recites “a predetermined determination bit that includes one or more bits is set for each predetermined first bit width including a predetermined first number of 

Claim 2 further recites "determine that the received signal is the regular wireless signal ..., and determine that the received signal is not the regular wireless signal ..."  (lines 22-25 of claim 2), which is vague and indefinite, because claim has already recited “determines that the received signal is the regular wireless signal …, and determines that the received signal is not the regular wireless signal …” (lines 13-17 of claim 2 - truncated), i.e., claim 2 has already determined the received signal is the regular wireless signal or the received signal is not the regular wireless. However, claim 2 repeats the determination again.

Regarding claims 3, claim is rejected due to its dependency to the rejected claims 2.

Claim Rejections - 35 U.S.C. 112(d) and 35 U.S.C. 112 (pre-AIA ), Fourth Paragraph 
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph: 
Subject to the [ﬁfth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 already determines the received signal is the regular wireless signal or the received signal is not the regular wireless. However, claim 2 repeat the determination again. Claim 3 is rejected because it is dependent upon rejected claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufﬁcient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a  at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2008/0008253 to Sugiura.

Regarding claim 1, Sugiura discloses a vehicle control apparatus mounted on a vehicle (vehicle unit 5, Fig. 1; ¶[0033]) to perform wireless communication with a portable terminal carried by a user of the vehicle, and control at least a part of functions of the vehicle according to an instruction from the portable terminal (When the microcomputer detects that the switch 17 is pushed ... the microcomputer 7 outputs ... the digital signal including a lock order code for providing a door locking instruction to the vehicle unit 5. Then, the radio signal which modulates the carrier wave by using the digital signal including the lock order code will be transmitted from the antenna 11, ¶[0035]; when the microcomputer 7 detects that the switch 19 is pushed ... the microcomputer 7 outputs ... the digital signal including an unlocking order code for providing door unlocking instruction to the vehicle unit 5. Then, the radio signal which modulates the carrier wave by using the digital signal including the lock order code will be transmitted from the antenna 11, ¶[0036])), the vehicle control apparatus comprising: 
a first processor configured to execute a first process including a determination process (High-level check unit 25 for outputting a digital signal of binary level in a digitally shaped wave form that is identical with the digital signal coded by the electronic key 3, a low-level check unit 27, a signal processing circuit 29, ¶[0038]) that determines whether or not a received signal, which is a wireless signal received by an antenna mounted on the vehicle and encoded (the vehicle unit 5 includes an antenna 21 for receiving the radio signal from the electronic key 3, a reception circuit 23 for de-modulating and for outputting the signal received by the antenna 21, ¶[0038]), is a regular wireless signal transmitted from the portable terminal (¶[0044], ¶[0045]; the data level check unit 37 is a unit that determines the binary level of the analog reception signal based on the Hi/lo-check signal; the binary level of the analog signal is designated as data level because the binary level is used for determining the logical value of each bit in the analog signal), wherein: 
the portable terminal outputs the wireless signal by modulating a transmission data with a modulation corresponding to a predetermined encoding process in which two consecutive short bits represent 0 and one long bit represents 1 (Fig. 12B, extracted below-emphasis added; the microcomputer 7 outputs the digital signal that is generated from the digital data of an object of transmission (i.e., the digital data including the lock/unlock order code) by using the biphase coding as shown in FIG. 12B, ¶[0037]); 

    PNG
    media_image1.png
    283
    528
    media_image1.png
    Greyscale

the received signal is encoded with the encoding process in a signal receiver mounted on the vehicle (the digital data is transmitted by having a carrier wave modulated by the coding scheme that encodes the digital data into digital signal, claim 1; ¶[0038]); 

Sugiura discloses as stated above, except for expressly teaching that the determination process includes a first sub determination process, the first sub determination process being configured to determine that the received signal is the regular wireless signal in response to a counted number of short bits sandwiched by two long bits adjacent to each other in the received signal being an even number, and determine that the received signal is not the regular wireless signal in response to the counted number of short bits sandwiched by two long bits adjacent to each other in the received signal being an odd number. 

Jacques et al. that describes determining to be an error packet, i.e., corresponding to "determining that … is not a normal wireless signal", when detecting that an odd number of short magnets 11 (the "short bits", see Fig. 2, extracted below – emphasis added) is continuous in a message which has undergone bi-phase mark coding (The coding used is bi-phase mark coding ... The beginning of an error packet in the message as read is located by detecting one of the following events ... an odd number of successive short magnets 11, lines 33-52 of col. 6).

    PNG
    media_image2.png
    188
    521
    media_image2.png
    Greyscale


Furthermore, US Patent No. US 4,122,441 A to Robinson et al. disclose bi-phase encoding, i.e., corresponding to “predetermined encoding system”  and the “bi-phase FSK” (bi-phase binary encoding is well known as a self-clocking binary encoding ... the number of transitions for one bit value, such as binary "l," is even and the number of transitions for the other bit value, such as the binary "O," is odd, lines 23-30 of col 2) and  describes determining that there is an error if Q is high when the 0's clock pulse occurs, counting the odds and evens of the l's clock as Q  using a "D"-type flip-flop 13, during error detection of data that has undergone bi-phase binary encoding (utilizing the characteristic of bi-phase or other like encoded data that produces an even number of transitions for one binary value ("1" or "0") and an odd number of transitions for the other binary value ("1" or "0") when no error has occurred in the decoding process. The binary values ("1" or "0") that produce the even number of transitions regardless of the data content is monitored. The number of transitions occurring for such binary values in between each occurrence of the other binary values is counted. If an odd count of transitions is determined, an error signal is generated. This system detects errors whether it occurred in the binary "1" or binary "0" values, lines 51-63 of col. 1; the error detection circuitry of the present invention detects the movement of a 0's transition ... the moved 0's transition will be detected as an extra 1's clock transition in area 103 ... as a result of the moved 0's transition 103, the Q output of flip-flop 13 will go high ... and low again at the next clock pulse and so on ... the occurrence of a 0's clock at the input of NAND gate 15 at the time the Q output of flip-flop 13 is high causes the output of NAND gate 15 on line 29 to have a high-to-low transition 111 ...  causes the logic converter 17 to generate a low-to-high error count pulse 113 ... The high-to-low transition 111 at the output of NAND gate 15 also ... generate a long pulse error indication signal, lines 38-68 of col. 3 – truncated)

Therefore, for at least this advantage, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention to use the well-known steps with the invention disclosed by Sugiura to arrive at the claimed invention based on the common general knowledge with a reasonable expectation of success, because such a combination would have represented the combination of known techniques through conventional manners to provide predictable and expected results.

Regarding claim 4, Sugiura discloses as stated above. Sugiura also discloses wherein the predetermined encoding process is bi-phase encoding (the biphase coding as shown in FIG. 12B, ¶[0037]; Fig. 12B, extracted below-emphasis added) 

    PNG
    media_image1.png
    283
    528
    media_image1.png
    Greyscale

Sugiura does not expressly disclose using FSK (Frequency Shift Keying). However, Use of FSK with bi-phase coding shown in Fig. 12B is well-known in the art.  Therefore, it Sugiura to arrive at the claimed invention based on the common general knowledge with a reasonable expectation of success, because such a combination would have represented the combination of known techniques through conventional manners to provide predictable and expected results.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, 

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631